Appeal from a decision of the Unemployment Insurance Appeal Board which determined that claimant was not disqualified from benefits because of a refusal on her part to accept employment without good cause. Claimant was last employed as a switchboard operator at Auburn, New York. She was offered employment of the same nature at Seneca Falls, New York, some eighteen miles from her home. The appeal board held that the distance involved was unreasonable and the expense of travel was $2.35 per week more than that required in her former employment, with no provision being made for reimbursement. We find nothing in this record which would impel us to reverse the decision of the appeal board as a matter of law. Decision unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.